                                                                                     USDC SDNY
                                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                        DOC #:
                                                                                     DATE FILED: 6/29/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :           19-CR-862 (VEC)
                 -against-                                      :
                                                                :               ORDER
 MARK WOODS,                                                    :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Woods is scheduled to appear for a remote status conference on

Tuesday, July 6, 2021 at 9:00 A.M., Dkt. 413;

        IT IS HEREBY ORDERED the conference will be held remotely via video conference

using the Zoom platform. A day or two before the hearing, Chambers will email the parties a

link to be pasted into a browser and will provide further information on how to access the

conference. The link should be used only at the time of the conference because using it earlier

could result in disruptions to other proceedings.

        IT IS FURTHER ORDERED that all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and take care not to interrupt or speak

over one another.

        IT IS FURTHER ORDERED that any interested members of the public may listen to the

proceeding remotely by dialing 1-888-363-4749, using the access code 3121171 and the security

code 0862. Recording or rebroadcasting the proceeding is strictly prohibited by law.

        IT IS FURTHER ORDERED that all of those accessing the conference are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.

Dated: June 29, 2021                                            ______________________________
      New York, NY                                                    VALERIE CAPRONI
                                                                      United States District Judge
